Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously noted, Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making the functional material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2019.
Applicant's election with traverse of Group II, functional element, in the reply filed on 8/15/2019 is acknowledged.  The traversal is on the ground(s) that claims 30-36 were not considered in the restriction.  The restriction requirement of 7/10/2019, inadvertently omitted claims 30-36 and it is confirmed that claims 30-36 are included with the election of Group II and claims 19-36 will be considered the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 34 recites the elastomer materials has a softening temperature, which is so far above a softening temperature of the filling material that the sealing element is of unchanged formed following a thermal softening of the filling material.  The specification teaches the elastomer is not a thermally softenable material, .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and dependent claims 20, 21 and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 19 recites a plaited fabric.  It is not clear what a plaited fabric is.  The specification does not provide any definitions or descriptions of the plaited fabric.  For purposes of examination, the fabric will be equated with a woven fabric.
Claim 21 recites the limitation "a filling material, supplemental to the woven or plaited fabric" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 recites “wherein the filling material closing the through openings includes a layer or film of supplemental filling material”.  For purposes of examination, the filling material supplemental to the woven or plaited fabric in claim 21 is equated to the supplemental filling material of claim 19.  As claim 21 recites “a filling material” is it not clear if it is “the filling material” of claim 19 or a different filling material.

For purposes of examination the claims are interpreted as follows:
The functional material layer comprises the sieve region of a woven fabric and the sealing region portion where a filling material is compressed into the woven fabric.
The sealing region comprises sealing surfaces wherein the sealing surfaces are where the filling material is compressed into the woven fabric.
The woven fabric can have high melting threads and the threads can be thermoplastic.
The filling material includes a layer of supplemental filling material.
The filling material can be thermoplastic.
The sealing region can additionally comprise a sealing element.
The sealing element can be elastomer or metal and is in addition to the filling material.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24, 25, 26, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muehl (US 3,382,985). 
Muehl is directed to filter elements having integral gasket means (Title).  Muehl teaches a filter element with a body portion of a woven cloth (col. 3, lines 4-14) and portions of the woven cloth are impregnated with a suitable sealing material, e.g. natural rubber or synthetic elastomers. Muehl teaches the impregnated sealing material seals against the passage of liquid there through (col. 3, lines 15-22).  
Muehl teaches the filter element comprises a body portion that is a woven cloth material.  Muehl teaches supporting portions 3-7 of the filter are impregnated with a sealing material in figure 1.  The filter comprises gaskets 8 comprised of spongy or resilient woven cloth of polypropylene fibers shown in Fig. 2.  Muehl teaches natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  The gaskets are adhesively secured to the respective upper and lower faces of the supporting portions by heat sealing or by adhesives (col. 3, lines 35-40).  As shown in Fig. 4 below, with a woven cloth body portion 2 and gaskets 8a are constructed of foam rubber.  The gaskets are secured by adhesives 13 and 14 such as epoxy (col. 4, lines 47-60).  Muehl teaches a woven fabric and teaches the woven is impregnated which is equated with the claimed sealing region formed to be cross-sectionally impermeable area where the fabric is filled by a filling material and the woven fabric openings are closed.

    PNG
    media_image1.png
    129
    524
    media_image1.png
    Greyscale

Muehl teaches gaskets and adhesives that are equated with the claim layer of filling material that is supplemental filling material.
Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.

As to claim 21, Muehl teaches portions of the woven cloth are impregnated with a suitable sealing material, e.g. natural rubber or synthetic elastomers.  Muehl teaches the filter materials are mounted in a filter frame. Muehl teaches that the filter material in the area of the filling material (impregnated sealing area) are compressed as shown in FIG. 3.  Muehl teaches in Fig. 3, the clamping between the filter frames somewhat compresses the gaskets 8 and the supporting portions 3-7, and insures a positive engagement between the gaskets 8 and the adjacent surfaces of the clamping members 15 and 16 (col. 3 and 4, lines 74-75 and 1-22). 
As to claim 24, Muehl teaches the natural or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34) which is equated with the filling material permeates through openings.
As to claim 25, Muehl teaches the natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.
As to claim 26, Muehl teaches a filter gasket in a filter frame which seals the filter at the sealing area.  Muehl is silent with respect to an inelastic height of the contact surfaces of the filter frame.  As Muehl teaches the same materials and structure as claimed for the same purpose of providing a sealing surface in the filter material, it is reasonable to presume that the property of inelastic height is inherent to Muehl.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.

As to claim 32, Muehl teaches the woven fabric has an elastomeric or rubber material impregnated in a region to provide a seal at the filter frame.  The area where the elastomeric material (filling material) is impregnated is equated with the sealing surface.  Muehl teach additional gasket layers 8 or 8a which are arranged on impregnated woven mesh and gasket layers 8 or 8a are equated with the claimed sealing element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 24, 25, 26, 27, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966).
A functional element for flat seals, comprising:
a functional material layer with 
flat outer sealing surfaces and 
a sieve region in which through openings for the passage of a fluid are arranged lying exposed between threads of a woven or plaited fabric, 
the woven or plaited fabric extending at least in the sieve region and between the outer sealing surfaces
wherein a sealing region formed to be cross-sectionally impermeable, the through openings of the woven or plaited fabric are filled by a compressed filling material and are thereby closed,
Wherein the filling material closing the through openings includes a layer or film of supplemental filling material pressed into the woven or plaited fabric, the compressed filling material closing the through openings of woven or plaited fabric and filling spatial regions of woven or plaited fabric adjoining the threads.

Blakeley is directed to a sealing gasket and a method. One aspect of the sealing gasket includes a base. As shown in FIG. 2, the base portion 12 includes a first layer of material 16 and a second layer of material 18 with the filter portion 14 adjacent and between the first layer of material 16 and the second layer of material 18. The first layer of material 16 and the second layer of material 18 may be comprised of the same material [0018].  Another aspect of the sealing gasket includes a filter portion. The filter 
Blakeley teaches a sealing gasket 10 comprises a base portion 12 and a filter portion 14.  The base portion 12 is made of suitable material for the application such as a fiber material or a polymeric material and the base portion 12 is bonded directly to the filter portion 14.  The base portion include a first layer of material 16 and a second layer of material 18 [0018]-[0019].  
The filter portion 14 comprises a mesh screen which can be a woven mesh  [0020] and is equated with a woven or plaited fabric.  The mesh screen is bonded between the first layer of material 16 and the second layer of material 18 such that the first layer of material 16 and the second layer of material 18 are embedded around a peripheral edge of the mesh screen [0020].  
The adhesive and the material of the first layer 16 and the second layer 18 are heated and compressed into and through the interstices of the peripheral edge of the filter portion 14 to bond the filter portion 14 [0021].
First layer material 16 and second layer material 18 and the adhesive are equated with the filling material.  
Blakeley teaches the layers 16 and 18 are heated and compressed into and through the interstices of the filter [0021].  Blakeley teaches the filling material is pressed into the woven mesh. 
Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter.  Blakeley’s adhesive is equated with a layer or film of 
The peripheral edge of the mesh screen that has the layers 16 and 18 of material that is heated and compressed into the interstices of the mesh screen is equated with the “sealing region” claimed.
As shown in Fig. 2, the filter material 14 is in between the first and second sealing materials and the sealing surfaces are flat.  However, after compressing, the seals have a portions 20 and 22 that are not flat.

    PNG
    media_image2.png
    591
    765
    media_image2.png
    Greyscale

Blakeley teaches the gasket can be molded in various shapes, but differs and does not refer to a flat shape or flat gasket or flat sealing surfaces.
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a 
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
Bartlett teaches molding the filters can be molded in place on the filter device and is molded in place and the seal may be formed of any materials and allows for a variation in heights and geometries [0017].  The filters can be flat filters [0002], [0003].  The molded seal prevents any dead space between the filter elements and the seal [0034].  The figures show flat seals. 

    PNG
    media_image3.png
    202
    613
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to mold the gasket of Blakeley in a shape that is flat motivated to produce a seal that is molded and compressed around the sieve mesh in order to eliminate dead space and prevent build-up of fluid materials.
As to claim 20, Blakeley teaches the filling material embeds the woven mesh and this is equated with the filling material comprises material of the threads.

As to claim 24, Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter and this is equated with fills the space regions of the woven fabric of threads and permeates the openings.
As to claim 25, Blakeley teaches the filter has a sealing gasket which is comprised layers 16 and 18 are compressed into and through the interstices of the filter.  The sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, but this is not essential and other types of gaskets suitable for other intended applications may be employed such as fuel system applications, pump applications, other transmissions applications, cooling system applications, and industrial housing applications. Additionally, the sealing gasket 10 may comprise a plurality of different sizes and shapes.  The sealing gasket has sealing surfaces as shown in Fig. 2.
As to claim 26, Blakeley teaches the sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the contact surface or the components in the fluid line Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, such as fuel system applications, pump applications, other transmissions applications, cooling system applications, and industrial housing applications. Additionally, the sealing gasket 10 may comprise a plurality of different sizes and shapes.   Blakeley does not explicitly teach the system or 
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.
As to claim 27, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower 
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained. In this way, one obtains an integral seal on the device, which has several advantages in the ease of assembly and use, the assurance that the seal is always retained at the right location and cannot be mis-aligned or mis-sealed. Additionally, in these molded in place embodiments, the seal eliminates any dead space between the seal and the filter component to which it is bonded in which a microorganism such as a bacteria, yeast, mold or virus could otherwise grow and threaten the integrity and sanitary condition of the filter [0034].
Bartlett teaches a molded filter of thermoplastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ thermoplastic material motivated to produce a filter gasket, which can be molded, by heat and pressure.
As to claim 29, Blakeley teaches the mesh screen can be formed of fiber material of a metal or a polymeric material such as polyester [0020].  
.

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and in view of Bruch et al (US 5310197).
As to claim 27, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bruch is directed to a gasket construction of a head gasket used for sealing a joint between a cylinder block and a cylinder head.  The head gasket is made from a main gasket body of a metallic core (42) or a flexible perforated plate (44) with a sealing material (46).  Sealing materials can be nitrile rubber, silicone, fluoroelastomer or a thermoplastic resin with a filler.  
Bruch teaches a thermoplastic resin as the sealing material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thermoplastic material for a sealing material motivated to produce a head gasket.
As to claim 32, Blakeley differs and does not teach an additional sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Bruch teaches a sealing element on the sealing material 46.  The sealing element comprises a fire ring 54 which is a metallic ring of annealed steel or copper or wire.  The sealing element is in contact with the sealing material and attached to the sealing material and main gasket by Teflon tape strips or acrylic or rubber adhesive.
In another alternative, Bruch teaches a second sealing material 70 may be applied to the sealing material 46.  The second sealing material is applied as a raised bead of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a raised bead of sealing element motivated to improve the seal.

Claims 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and Bruch et al (US 5310197) and in further view of Egloff et al (US 2014/0090343).
As to claims 33, 35 and 36, Blakeley differs and does not teach a sealing material or element on the sealing surfaces.  Blakeley molds the sealing element from the films 16 and 18. The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Bruch teaches an additional sealing element of a metal or wire adhered with an adhesive or Teflon tape. Bruch is silent with regard to the adhesive being an elastomer.

Egloff teaches the elastomer can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements with an elastomeric rubber adhesive motivated to produce a gasket filter with a good sealing surface.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and  Bruch et al (US 5310197) and Egloff et al (US 2014/0090343) and in further view of Blong et al (US 6077609).
As to claim 34, Blakeley does not teach an elastomeric sealing element arranged on the sealing surface.  Blakeley teaches a polymeric filling material that is heated and compressed to fill the woven filtration threads.  Blakeley differs and does not teach the polymer filling material softening temperature.  As Blakeley teaches the 
Bartlett teaches molded gaskets made from thermoplastics, thermosets, rubber, urethanes and elastomers but fails to teach the softening temperatures of the materials.
Bruch teaches a gasket with a metal core, a thermoplastic sealing layer and a sealing element on the sealing layer.  Bruch differs and does not teach the softening temperatures of the thermoplastic sealing layer nor the Teflon or rubber adhesive. 
Egloff teaches an elastomeric coating on a metal sealing element attached to a filtration mesh.  Egloff teaches suitable sealing elastomers are can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].  Egloff does not teach the softening temperature of the elastomeric coating of the sealing element.  
Bruch teaches the sealing element is a rubber or Teflon and Egloff teaches the sealing element elastomer is a FKM vinylidene-fluoride-hexafluoropropylene or styrene butadiene rubber.  
Blong is directed to fluoropolymers that are useful for seals and gaskets.  Blong teaches fluoroelastomers or fluororubbers are generally amorphous and usually do not exhibit a melt point and a curing step is used to make finished articles.  Blong presents evidence that the fluoroelastomers do not have a melt point and therefore the softening point of the elastomeric sealing element would be far above the melt point of a fill material such as the preferred polyolefin.
.

Claims 28-30, 32, 33, 35, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and Egloff et al (US 2014/0090343).
As to claim 28, Blakeley teaches a mesh screen that is a mesh size of 185 micron with 41% open area.  Blakeley differs and does not teach the fiber sizes of the mesh.
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR 
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR (hydrated acryl-butadiene rubber), PUR (polyurethane), NR (natural rubber), FFKM (perfluoro rubber), SBR (styrene-butadiene rubber), BR (butadiene rubber), IIR (butyl rubber), FVSQ (silicone rubber), CSM (chlorosulfonated polyethylene), as well as silicone or epoxide resins.  The coating seals the mesh areas by entering the interspaces of the mesh between the threads [0021]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a mesh where the threads have a thickness of less than 300 micron motivated to produce a flat gasket with the desired filtration capability. 
As to claim 29, Blakeley teaches plastic threads and Egloff teaches plastic threads [0025].
As to claim 30, Blakeley teaches plastic threads can be polyester or polyamide but is silent with regard to thermoplastic threads.  
Blakeley differs and does not teach the threads are compressed.
Egloff teaches the threads can be thermoplastic such as polyester or polyamide [0025].
Egloff teaches the mesh threads are compressed.  The mesh material is compressed to 70%, preferably to 60%, of its initial thickness or less, with the compression preferably being realized over the complete area of the mesh material [0014]. Egloff teaches by compressing the mesh, a sufficient transversal impermeability is achieved by a compression of the initial mesh material, which provides a reduction in the mesh interspaces, which results in a reduction of the thickness of the mesh material compared to the initial mesh material [0017]. 

As to claims 32, 33, 35 and 36, Blakeley differs and does not teach a sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Egloff teaches the mesh is coated with elastomers and then metallic layers are arranged on the surface of the coated mesh [0021].  The coated elastomer and metallic layers are equated with the sealing element (claim 32).  The sealing element comprises elastomer materials (claims 33). The metal layers are equated with the sealing element of metal layer (claim 35).
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements motivated to produce a gasket filter with a good sealing surface.
As to claims 38 and 39, Blakeley differs and does not teach a metallic layer on the sealing surface.
Egloff is directed to a flat gasket with a calendared sieve portion.  Egloff shows in Fig. 3 B the woven mesh sieve portion layer 3, and layers 1 and 2 of spring steel and layer 9 and 10 of elastomeric material [0049]-[0054].  There are elastic sealing beads 11a-11f which are shown as raised portions of the metal layer and equated with the .

    PNG
    media_image4.png
    606
    627
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    768
    media_image5.png
    Greyscale


Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) as evidenced by Omnexus technical data sheet and as evidenced by Shioya’s article “Synthetic textile fibers, non-polymer fibers”.
As to claims 27 and 31, Blakeley differs and does not teach the filling material is a thermoplastic and does not teach the melting temperature of the woven threads and does not teach the melting temperature of the thermoplastic material disposed in the through opening of the threads, i.e. the filling material.  Blakeley teaches the woven threads can be metallic or polyester. A metal thread would have a high melt temperature, greater than 500 degrees C as evidenced by the Shioya’s article. Blakeley teaches the filling material can be a polymer that is molded and heated and compressed into the mesh threads.  Blakeley is silent with respect to the filling material polymer type and melting temperature.

Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained [0034].
Bartlett teaches the elastomer sealing materials can be thermoplastics or thermoplastic elastomers (ABST), [0016], [0017], [0054] such as thermoplastics, such as polyethylene, polypropylene, EVA copolymers, alpha olefins and metallocene copolymers, PFA, MFA, polycarbonate, vinyl copolymers such as PVC, polyamides 
The melting point of polyethylene is 120-140°C as evidenced by Omnexus technical data sheet.
 Bartlett teaches a thermoplastic filling material has temperatures in the range of 120-140 degrees C and Blakeley teaches metallic threads, the melt temperature of the thermoplastic gasket filler is less than the metal threads with a melt temperature greater than 500 C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thermoplastic filler with a lower melt temperature than the filter threads motivated to mold and melt the thermoplastic filler around the filter threads without melting the threads and distorting the filtration porosity.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the objection to the specification are not persuasive.  Applicant cites the specification for teaching in [0132] the elastomer layers 82, 84 have a greater thermal resistance than the filling material 52. In response, thermal resistance is not equated with a softening temperature and the objection is maintained. 
Applicant cites [0046] for teaching that the functional material layers are formed of woven fabric of threads of melting point of which lies far above the melting point of the thermoplastic material applied onto it.  Claim 34 does not require a thermoplastic 
Applicant argues the 35 USC 112(b) rejection  over claim 19 for plaited fabric.  Applicant provides a definition of in knitting a plaited stitch and states that the term plaited is known in the art.  The term plait can also be spelled plated and per the textile glossary, can have the following meanings.
PLATED: 1. A term to describe a fabric that is produced from two yarns of different colors, characters, or qualities, one of which appears on the face and the other on the back. 2. A term to describe a yarn covered by another yarn.
PLAITING: See BRAIDING.
BRAID: 1. A narrow textile band, often used as trimming or binding, formed by plaiting several strands of yarn. The fabric is formed by interfacing the yarns diagonally to the production axis of the material. 2. In aerospace textiles, a system of three or more 
If the intent is that the plaited a fabric is a braided type fabric, the claims to a woven or plaited fabric would be acceptable.  The definition where two yarns are knitted or woven together is not a fabric per se but a technique of for providing double plied yarns in a fabric.  The rejection is being maintained at this time as it is not clear what form of plaited is being disclosed.

Applicant’s arguments, with respect to the 112(b) over claim 21 have been fully considered and are not persuasive.  The claim was amended but as claim 19 recites the filling material includes a supplemental filling material, it is not clear if the filling material that is supplemental to the woven fabric is the same or different from the layer or film of supplemental filling material.  The other claims recite “the filling material”.  It is not clear if there is a filling material and then a supplemental filling material.  Clarification is required.
Applicant’s arguments with respect to the 112(b) rejection of claims 25, 26 and 37 are persuasive and the rejection is withdrawn in view of Applicant’s amendments to the claims.  The claimed flat outer sealing surface of claim 25 and 37 is clear and has antecedent basis from claim 19.
Applicant’s arguments with respect to the 112(b) rejection of claims 25 and 26 over the term inelastic height are persuasive and the rejection is withdrawn as the claim was amended to remove the word height.

Applicant’s arguments with respect to the 112(b) rejection of claim 39 for reciting “inelastic height” is withdrawn in view of the amendments to the claim.
Applicant’s arguments with respect to the 35 USC 102/103 rejection over Blakeley are not persuasive.  Applicant argues that Blakeley does not teach flat outer sealing surfaces as required by claim 19.  Applicant states that Blakeley show a flat embodiment, however Fig. 2 shows a semi-finished product with 1st and 2nd layers 16 are provided and attached to each other as in [0018] of Blakeley while in Fig. 3, the sealed regions 20 and 22 are formed by densifying the material 16 and 18 and 20 and 22 are uncompressed.  
In response, Applicant’s arguments are not persuasive as Blakeley shows Fig. 2 and suggests a flat seal region, the rejection is maintained and it would have been obvious to make either a flat seal or a seal with a raised sealing surface.  The claims do not exclude any raised portions in the sealing surface.  However, the rejection has been changed to a 103 rejection over Blakeley in view of Bartlett and it would have been obvious to mold the shape of the sealing surface into any desired geometry.  
As Blakeley teaches a woven sieve region and a thermoplastic sealing material compressed into the woven sieve region, Blakeley anticipates the claimed functional material.  Applicant’s arguments that Blakeley does not teach a flat sealing region are not persuasive.

In response, as shown in Fig. 2 and described in the above paragraphs [0018] and [0021], a portion of the woven mesh sieve region is compressed into the thermoplastic sealing materials 16 and 18.  Wherein the woven mesh sieve region does not extend throughout the entire filling material to the edge of the gasket as shown in Applicant’s fig 3, the claims do not require such as structure.
Applicant argues that Blakeley teaches that the sealing surfaces should not be compressed, [0019] and [0025] such that regions with the sealing surfaces have sufficient physical integrity to make a strong bond with a surface of a component to be sealed to be soft and malleable in order to be capable of conforming to the surface.  
In response, [0019] is with respect to making the sealed surfaces 20 and 21 and noted above and densifies the other portions of the sealing surface.  Blakeley teaches the gasket made prevents fluid leakage such as when fluid flows form one component to another [0026] and that would include the sealing surfaces on 16, 18.  Applicant’s arguments are not persuasive.
Applicant states that the office action remarks that Fig. 11 of the instant invention has raised portions and Applicant states that Fig. 11 does not provide a basis for arguing that raised sealing surfaces like Blakeley’s ones could be flat in the context of the present application.  Applicant states that it can be seen that the functional material layer of the present invention with flat outer sealing surfaces provides an advantage over the gasket of Blakeley due to the fact that the flat outer sealing surfaces provide a 
In response, Applicant is arguing limitations that are not in the claims.  However for the sake of argument, the 102 rejection is withdrawn and a 103 rejection presented over Blakeley in view of Bartlett as it would have been obvious to mold sealing surface into any desired geometry and shape.
Applicant argues that on page 11 of the instant office action, it is asserted that because Blakeley teaches fuel system and pump applications that it would be reasonable to presume that Blakeley teaches a rigid metallic piping system that inherently would have inelastic height.  
Applicant’s arguments are not persuasive, because a rigid piping system, such as a fuel system or pump applications would be inelastic as they are not elastic.  One of ordinary skill in the art would understand that a pump or fuel system is not elastic and therefore the rational for inherency is met.  Applicant’s claim to an inelastic surface is broad and reasonably the surfaces that are used in Blakeley’s gasket system would be inelastic.  The claims do not require a specific system, but merely claim an inelastic surface.  Blakeley is directed to a gasket for fuel and pump systems and that is a specific application which is reasonable inelastic surface.  One of ordinary skill in the art 

Applicant argues the 35 USC 102/103 rejection over Muehl and states that Muehl disclosure of clamping the gasket between members to be sealed in order to achieve sealing force and this clamping has nothing to do with the claimed pressing of filling material into the woven fabric.  Applicant argues that the basis for the rejection, product by process, in the product it can be easily seen whether there is a compressed filling material which is pressed in through the opening and which efficiently closed the spatial regions adjoining the threads.  Applicant argues that the liquid impregnated into Muehl can’t be pressed in the filling material between the threads of the fabric.
In response the adhesive used to impregnate the woven sieve of Muehl cures and forms a seal.  If the liquid did not form a solid, then there would be no sealing material formed.  Applicant has not claimed the types of materials used as the filling material.  The latex of natural rubber or elastomers disclosed of Muehl provides a seal in the filter elements (col. 3, lines15-34) and impregnates the filter elements.  Applicant has not excluded the filling material from a liquid rubber material.  Applicant is arguing limitations that are not in the claims.  As Muehl impregnates the filter (woven cloth) with the rubber latex in order to seal the woven cloth against penetration of liquid, Muehl provides the same function as argued by Applicant.  If the materials of the instant invention are different from Muehl, Applicant can claim different materials to exclude Muehl as prior art.

Applicant argues that Muehl discloses a completely different way of designing the gasket and Muehl’s gasket differs from the claimed functional element with function layer.  Applicant argues that claimed functional layer has the advantage that the filling material pressed between the threads better fills the spatial regions adjoining the threads of the fabric compared to the liquid of Muehl.
In response, Applicant is arguing limitations that are not in the claims.  The claims do not recite a specific filling material, do not require the filling material to be a solid and exclude a liquid, do not require a specific sealing efficiency different from the prior art.  As Muehl teaches a latex of rubber or elastomer, this latex could be sufficiently viscous and therefore function similarly as Applicant argues the pressed filling material of the invention functions.  One of ordinary skill in material science would know that depending on whether the material is a thermoplastic melt or a dispersed thermoplastic or dispersed thermoset, the materials may function differently, however as the materials are not claimed and there is no evidence of an unexpected result, the rejection is maintained.  As the patentability of a product by process claim is determined by the product and not the process steps, in the absence of evidence of an unexpected result, the rejection is maintained.


As the rejection over Blakeley is maintained, the rejection of claim 27 over Blakeley in view of Bartlett is maintained.

Applicant argues claim 27 and 32 over Blakeley in view of Bruch and states that claim 27 depends form claim 19 and as Blakeley does not disclose the claimed functional material of claim 19, Bartlett does not cure the deficiencies of Blakeley. Bruch is relied upon for teaching at thermoplastic material, but Bruch does not teach the flat outer sealing surfaces.
As the rejection over Blakeley is maintained, the rejection of claim 27 and 32 over Blakeley in view of Bruch is maintained.


Applicant argues claim 33, 35 and 36 over Blakeley in view of Bruch and Egloff and states that claims 33, 35 and 36 depend form claim 19 and as Blakeley does not disclose the claimed functional material of claim 19, Egloff does not cure the deficiencies of Blakeley. Egloff is relied upon for teaching a flat gasket with a calendared sieve layer, but Egloff does not teach the flat outer sealing surfaces.  Egloff teaches a calendared metallic mesh as shown in Figs. 3a to 3c and teaches that due to 
In response, Egloff is relied upon for teaching additional sealing layers improves the seal of the gasket, and therefore these techniques of applying an elastomeric sealing material on the sealing region and providing a metallic sealing material would have been obvious to employ by one of ordinary skill in the art.  The argument that Egloff does not teach additional sealing layers, because the aim of Egloff is to be simpler, is not what Egloff teaches.  Egloff may teach compressing the thread of the sieve material, but Egloff teaches additional sealing layer.  Additionally, there is nothing in the claims to exclude the woven material claimed form being compressed in the pressing step of claim 19 and the compressed structure of Egloff is reasonably the same as claimed.
Applicant argues claim 34 over Blakeley in view of Bruch and Egloff and Blong and states that claim 34 depend form claim 19 and as Blakeley does not disclose the claimed functional material of claim 19, Blong does not cure the deficiencies of Blakeley.  
Applicant does not present any additional arguments with respect to Blong and as the rejection over Blakeley in view of Bruch and Egloff is maintained for the reasons state above, the rejection including Blong is similarly maintained.

In response, Applicant refers to “supplemental filling material” and this is understood to be “the filling material” that is pressed into the woven fabric.  It is presumed the use of the term “supplemental” is to differentiate from the woven fabric material.  Supplemental filling material and filling material are considered the same filling material as claim 19 which includes a layer of supplemental filling material.  As Egloff is both teaching a simpler gasket and then additional layers, Egloff teaches a suggests the claimed functional layer with an elastomeric sealing material and a metallic layer.

Applicant argues claim 27 and 31 over Blakeley in view of Bartlett and evidenced by Omnexus and Shioya articles and states that claim 27 and 31 depend form claim 19 and as Blakeley does not disclose the claimed functional material of claim 19, Bartlett, Omnexus and Shioya do not cure the deficiencies of Blakeley.


This action is being made NON-FINAL as a result of changing the 35 USC 102 rejection over Blakeley to a 103 rejection over Blakeley in view of Bartlett.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759